FILED

¥§§TF§ES§§`SY§§Y§S§§§;%§§§’}§‘T§ G'e~656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. l977).

Plaintiff, a resident of Arlington, Virginia, sues the "U.S. Government," but he has made
no factual allegations against the United States. See Compl. at 1 ("Catholic Charities, a
subsidiary of Hillcrest Children and Family Center and also the phyc [sic] ward at Southeast
Community Hospital have all attempt[ed] to assault me by way of poison medication."). Since
the complaint provides no notice of a claim against the only named defendant, it will be

dismissed. A separate Order accompanies this Memorandum Opinion.

United States District Judge

 

Date: March